Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  These claims refer to “usages attributes” in the final limitation, which should apparently read “usage attributes”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear if all limitations of claim 1 are required or just a single limitation, based on the fact that the claim does not provide a conjunction at the end of the 
Please also see the 112(d) rejection below, which identifies another indefiniteness issue that is present at least until the 112(d) issue is fixed.  
Claim 3 states “wherein the usage attributes are the combination of usage attributes”.  However, if the usage attributes are a combination of usage attributes, then the usage attributes are a combination of the combination of usage attributes.  However, then the usage attributes are a combination of the combination of the combination of usage attributes.  Usage attributes are completely undefined here, since the claim attempts to claim usage attributes as a combination of themselves.  Claim 13 has the same issue and is rejected for the same reasons.  
Claim 6 recites the limitation "the speed of inputs" in the comparing limitation.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 has the same issue and is rejected for the same reasons.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 9 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 attempts to state “in response to not detecting the discrepancy”.  However, claim 1 already includes a step explicitly “detecting a discrepancy”.  Claim 9 cannot now reverse this to the opposite.  Indeed, if this were allowed, then the final 2 limitations of claim 1 would no longer be present.  The claims are further indefinite based on this.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 is directed to a system that solely includes a processor.  However, a processor need not be a physical/hardware computer processor.  A system must differentiate itself based on 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9-12, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sheller (U.S. Patent Application Publication 2014/0282868).  
Regarding Claim 1,
Sheller discloses a method for continuously authenticating a user, the method comprising:

While the service is being accessed, continuously determining whether an unauthorized user has replaced the user in accessing the service by (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; continuous authentication using sensors, trusted agents, and the like, for example):
Receiving a plurality of data streams capturing usage attributes of the service, wherein each data stream of the plurality of data streams is of a different type (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; capturing sensor data, such as colors, typing patterns, mouse movements, and many others, for example); and
Comparing the usage attributes with historic usage attributes associated with the user (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; comparing the above to historical values, for example);

In response to determining that the unauthorized user has replaced the user, ceasing the access to the service via the computing device (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; terminating session, for example).  
Regarding Claim 11,
Claim 11 is as system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a medium claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Sheller discloses that the plurality of data streams comprises at least two of: an audio data stream, a video data stream, a biometrics data stream, and an I/O command data stream (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures).  

Claim 12 is a system claim that corresponds to method claim 2 and is rejected for the same reasons. 
Regarding Claim 7,
Sheller discloses that detecting the discrepancy between the usage attributes and the historic usage attributes comprises determining that a user input received during the access does not match a historic user input received during a previous authenticated access of the service by the user (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures).  
Regarding Claim 17,
Claim 17 is a system claim that corresponds to method claim 7 and is rejected for the same reasons.  
Regarding Claim 9,
Sheller discloses while the service is being accessed (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures):
In response to not detecting the discrepancy, appending the usage attributes of the plurality of data streams to the historic usage attributes (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; storing the sensor data for later continuous authentication, for example); and

Regarding Claim 19,
Claim 19 is a system claim that corresponds to method claim 9 and is rejected for the same reasons.  
Regarding Claim 10,
Sheller discloses that the discrepancy is detected using a machine learning algorithm trained to compare the usage attributes with the historic usage attributes (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; machine learning analysis algorithm, for example).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheller in view of Deutschmann (U.S. Patent Application Publication 2020/0320181).
Regarding Claim 3,
Sheller discloses identifying all possible usage attributes that can be extracted from the plurality of data streams (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; identifying parameters that can be monitored, for example);
Determining, based on the service, a combination of usage attributes from the plurality of data streams that increase a likelihood of detecting the discrepancy without false positives (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; determining what to monitor, increasing aggressiveness, which reduces false positives, etc., based on the monitoring and history, for example); and
Parsing each of the plurality of data streams to extract the combination of usage attributes, wherein the usage attributes are the combination of usage attributes (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; analysis of multiple parameters/sensors, for example).  

Determining, based on the service, a combination of usage attributes from the plurality of data streams that increase a likelihood of detecting the discrepancy without false positives (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; using a combination of behaviometric data, reducing false positives, changing the biometric (re)authentication threshold, etc., for example); and
Parsing each of the plurality of data streams to extract the combination of usage attributes, wherein the usage attributes are the combination of usage attributes (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; using a combination of behaviometric data, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the behaviometric data based authentication threshold changing techniques Deutschmann into the re-authentication system of Sheller in order to allow the system to provide multiple levels of authentication/authorization, to change the biometric authentication 
Regarding Claim 13,
Claim 13 is a system claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Sheller as modified by Deutschmann discloses the method of claim 3, in addition, Sheller discloses that determining the combination of usage attributes further comprises:
Identifying a user option for interacting with the service (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; anything the user is doing, for example);
Identifying, from a database of option characteristics, potential usage attributes that can be used to monitor the user option based on hardware capabilities of the computing device (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; parameters, for example); and
Determining the combination of usage attributes based on the potential usage attributes listed in the database (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures); and

Identifying a user option for interacting with the service (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; anything the user is doing, for example);
Identifying, from a database of option characteristics, potential usage attributes that can be used to monitor the user option based on hardware capabilities of the computing device (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; determining combinations of behaviometric data to use, for example); and
Determining the combination of usage attributes based on the potential usage attributes listed in the database (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures).  
Regarding Claim 14,
Claim 14 is a system claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Sheller as modified by Deutschmann discloses the method of claim 4, in addition, Sheller discloses adjusting the combination of usage attributes to include and remove select usage attributes in response to detecting a selection of a different user option (Exemplary Citations: for 
Deutschmann discloses adjusting the combination of usage attributes to include and remove select usage attributes in response to detecting a selection of a different user option (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; using different behaviometric data, adding biometric authentication, etc., as examples).  
Regarding Claim 15,
Claim 15 is a system claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 6,
Sheller as modified by Deutschmann discloses the method of claim 4, in addition, Sheller discloses that the service is an application, and wherein the user option is writing in the application, further comprising (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; keyboard/touchscreen inputs, for example):
Detecting that the user option of writing is being utilized (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures);

Comparing the combination of usage attributes with the historic usage attributes to detect the discrepancy, wherein the discrepancy is at least one of: detection of fingerprints not belonging to the user, detection of the speed of inputs different than a historic speed of inputs by a threshold amount, and detection of linguistics different from historic linguistics used by the user when writing (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; using the parameters to detect whether a malicious user is present, for example); and
Deutschmann discloses that the service is an email application, and wherein the user option is drafting an email, further comprising (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; email, for example):
Detecting that the user option of drafting the email is being utilized (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures);

Comparing the combination of usage attributes with the historic usage attributes to detect the discrepancy, wherein the discrepancy is at least one of: detection of fingerprints not belonging to the user, detection of the speed of inputs different than a historic speed of inputs by a threshold amount, and detection of linguistics different from historic linguistics used by the user when drafting emails (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; using the behaviometric data, for example).  
Regarding Claim 16,
Claim 16 is a system claim that corresponds to method claim 6 and is rejected for the same reasons.  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheller in view of Gordon (U.S. Patent Application Publication 2018/0239883).
Regarding Claim 8,
Sheller discloses that each of the plurality of data streams includes information, and wherein detecting the discrepancy between the usage attributes and the historic usage attributes comprises (Exemplary 
Determining that a user input received during the access matches a historic user input received during a previous authenticated session of the service by the user and information associated with the user input received during the access does not correspond to a historic information associated with the historic user input (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures);
But does not explicitly disclose that the information is timestamp information.  
Gordon, however, discloses that each of the plurality of data streams includes timestamp information, and wherein detecting the discrepancy between the usage attributes and the historic usage attributes comprises (Exemplary Citations: for example, Abstract, Paragraphs 30-33, 45, 46, and associated figures; timestamps associated with sensor data, queries, and the like, for example):
Determining that a user input received during the access matches a historic user input received during a previous authenticated session of the service by the user and a timestamp associated with the user input received during the access does not correspond to a historic timestamp associated with the historic user input (Exemplary Citations: for example, Abstract, Paragraphs 30-33, 45, 46, and associated figures; use of 
Regarding Claim 18,
Claim 18 is a system claim that corresponds to method claim 8 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432